
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


APPLICATION SOLUTION LICENSE AGREEMENT


    This Software License Agreement (the "Agreement") is entered into between
Sollen Technologies, LLC, a Texas Limited Liability Company, ("Sollen") with its
principal place of business located at 6009 Beltline Road, Suite 100, Dallas TX
75240, and Monument Mortgage, Inc., a California corporation ("Monument
Mortgage") with its principal place of business located at 2527 Camino Ramon,
Suite 200, San Ramon, CA 94583. (Sollen and Monument Mortgage are sometimes
individually referred to herein as a "Party" and collectively referred to herein
as the "Parties").

    WHEREAS, Monument Mortgage is a mortgage company; and

    WHEREAS, Sollen is in the business of developing software and application
solutions designed to increase the efficiency of the mortgage industry; and

    WHEREAS, Monument Mortgage wishes to obtain a license to the Application
Solution (as defined in this Agreement) developed by Sollen for use in its
business.


AGREEMENT


    NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, Monument Mortgage and
Sollen agree as follows:

    1.  Term  

1.1.Effective Date. This Agreement and the license granted hereunder shall take
effect upon the date that the last Party executes this Agreement and shall have
a term of one year. This Agreement shall automatically be renewed for
consecutive one-year terms, unless either party notifies the other party in
writing of its intent not to renew at least 60 days prior to the end of the
current term. 1.2.Termination. Each Party shall have the right to terminate,
with immediate effect, this Agreement and the license granted herein after the
occurrence of any of the following events (an "Event of Default"): (i)In the
event the other Party materially breaches any provision of this Agreement that
is not cured within 30 days of written notice thereof; or (ii)In the event the
other Party (a) terminates or suspends its business, (b) becomes subject to any
bankruptcy or insolvency proceeding under Federal or State statute, (c) becomes
insolvent or subject to direct control by a trustee, receiver or similar
authority, or (d) has wound up or liquidated, voluntarily or otherwise.

    2.  Definitions  

2.1."Intellectual Property Rights" shall mean all inventions (whether or not
prosecutable under patent laws), works of authorship, moral rights, mask works,
trademarks, trade names, trade dress, trade secrets, and all other subject
matter protectable under patent, copyright, moral right, mask work, trademark,
trade secret, or other laws, including without limitation all new or useful art,
combinations, discoveries, formulae, manufacturing techniques, technical
developments, artwork, software, programming, applets, scripts, and designs.
2.2."Application Solution": The term "Application Solution" shall mean Sollen
developed software, databases and technology used to offer Monument Mortgage a
solution package with functionality described in Exhibit A. The Application
Solution includes Sollen's single lender back-office software "Sollen Suite,"
access to the Sollen Product and Pricing Engine through a Sollen approved or
delivered interface, and interfaces between the Product and Pricing Engine and
Monument Mortgage's wholesale web site and the Calyx PTS server. The Application
Solution includes Sollen's software, content, databases and features for the
operation of the Application Solution. The Application Solution also includes
any corrections, bug fixes,

1

--------------------------------------------------------------------------------

enhancements, updates or other modifications, including custom modifications
made by Sollen to it, subject to the terms of this Agreement.

    3.  License Grant to Application Solution and Parties' Undertakings.  

3.1.Grant. Subject to the terms and conditions of this Agreement. Sollen grants
Monument Mortgage a personal, non-exclusive, non-transferable US license to use
and copy (for back-up purposes only) the Application Solution, subject to the
terms and conditions of this Agreement. 3.2.Title. Sollen shall have sole and
exclusive ownership of all right, title and interest in and to the Application
Solution, all copies thereof, and all derivative works, modifications and
enhancements thereto (including ownership of all copyrights and all other
Intellectual Property Rights pertaining to the Application Solution), whether
made by Sollen or any third party, subject only to the right and license
expressly granted to you herein. This Agreement does not provide Monument
Mortgage with title or ownership of the Sollen Application Solution, any
Intellectual Property Rights or software, but only a right of limited use. In
particular, Monument Mortgage agrees it will not use, copy, modify, or
distribute the software or any other part of the Application Solution
(electronically or otherwise), or any copy, adaptation, transcription or merged
portion thereof, except as expressly authorized by Sollen by a written agreement
signed by Sollen. Monument Mortgage agrees it will not reverse assemble, reverse
compile, or otherwise translate or reverse engineer the software or any other
part of the Application Solution. 3.3.Inspection. Monument Mortgage authorizes
Sollen to enter its premises in order to inspect the Application Solution and
software during regular business hours for the purpose of verifying compliance
with the terms of this Agreement. For the same purpose, Monument Mortgage
authorizes Sollen to have electronic access at all times to all copies of the
Application Solution and any parts thereof. 3.4.Future Enhancements. Sollen
shall provide Monument Mortgage, without charge, with the use of future
enhancements and the most current release of the Application Solution as long as
Monument Mortgage is a customer in good standing. 3.5.Copies.Monument Mortgage
may make two copies of the Application Solution software installed at its
premises, if any, for back-up purposes only, provided that in making such copies
Monument Mortgage shall not delete Sollen's copyright and any other proprietary
notices. Any copy of the Application Solution made by Monument Mortgage is the
exclusive property of Sollen. Monument Mortgage, at its discretion and expense,
may elect to have an on-site server installed to run the Application Solution to
mirror or regularly copy the Application Solution for the purpose of redundancy
or disaster recovery. In this case, access to this copy shall be restricted by
Monument Mortgage to only those employees of Monument Mortgage that have a need
to access to maintain the system. 3.6.Suspension of Operations. In the event
Sollen suspends or terminates its business or is otherwise unable to maintain
the functionality of the Application Solution for Monument Mortgage for five
(5) consecutive business days during the Term of this Agreement other than
caused by Force Majeure (as defined by Section 14), then Sollen shall sell to
Monument Mortgage a stand alone, fully licensed, version of the Application
Solution, which includes all of Monument Mortgage's product guidelines and
business rules, and operates within Monument Mortgage's data center, independent
of support from Sollen ("Independent Application Solution"). Monument Mortgage
shall pay to Sollen a sum equal to the total of the Transaction Fees paid by
Monument Mortgage to Sollen during the prior three months, as the purchase price
for the Independent Application Solution. 3.7.Material Terms and Conditions.
Monument Mortgage and Sollen specifically agree that each of the terms and
conditions of this Section 3 are material and that failure of Monument Mortgage
or Sollen to comply with these terms and conditions shall constitute a material

2

--------------------------------------------------------------------------------

breach and shall be sufficient cause for either Party to terminate this
Agreement in accordance with the provisions of Section 12.

    4.  Delivery, Installation, Data Integrity, and Acceptance  

4.1.Delivery. Both Parties will agree on a schedule for the delivery, testing
and acceptance of the wholesale web site interface to be developed by Sollen.
Installation of the PTS software will be done by Calyx and at the discretion of
Calyx, and the failure of performance by Calyx to install the Calyx software
does not excuse performance by the Parties to this Agreement. 4.2.Installation.
Sollen has already installed the user interface to the Sollen Suite software at
the Monument Mortgage site and has trained Monument Mortgage personnel in the
use of the software. In the event of any subsequent installation by Sollen at
Monument Mortgage, Monument Mortgage shall provide (i) any necessary hardware
and all required peripherals ("Hardware"), and (ii) provide all required third
party software ("Third Party Software"). Monument Mortgage at all times is
solely responsible for obtaining and maintaining licenses on the Third Party
Software. 4.3.Data Integrity. Monument Mortgage shall be solely responsible for
the verification and integrity of all of the lender's program guidelines and
pricing data entered into the Application Solution by Sollen or Monument
Mortgage personnel. 4.4.Acceptance. The Application Solution shall be deemed
accepted by Monument Mortgage when the Application Solution has been completely
installed, enabled and made ready for use, and Monument Mortgage and Sollen have
tested the Application Solution to ensure that the Application Solution complies
in all material respects with the specifications set forth in Exhibit A. The
Parties shall confirm the successful completion of the testing procedure to
their mutual satisfaction, by a writing signed and dated by the Parties
("Acceptance"). 4.5.Performance. Sollen and Monument Mortgage agree that if
within thirty days of Acceptance, the Application Solution fails to comply in
all material respects with the specifications set forth in Exhibit A, that
Monument Mortgage shall notify Sollen in writing of the manner in which the
Application Solution is failing to comply with the specifications set out in
Exhibit A. Sollen shall have 15 working days following such notification to
cause the Application Solution to comply in all material respects with the
specifications set forth in Exhibit A. If Sollen fails to achieve timely
compliance, such failure shall constitute an Event of Default. Sollen warrants
that after Acceptance, the Application Solution shall continue to perform as
accepted. 4.6.Support. Sollen agrees to provide support between the hours of
7:00 a.m. and 8:00 p.m., Central Time, Monday through Friday, excluding federal
holidays, to assist Monument Mortgage in using the Application Solution and to
assist Monument Mortgage in maintaining its access to the Application Solution.

    5.  Fees  

5.1.General. In consideration for the right to use the Application Solution
granted by Sollen, Monument Mortgage shall pay Sollen fees ("Fees") as set forth
in this Section 5 and in Exhibit B, attached hereto and made part of this
Agreement for all purposes. 5.2.Evaluation. Both Parties agree to meet six
months from the Effective Date of this Agreement at a mutually convenient time
and place to discuss and evaluate the economic viability of the Fees of this
Agreement for both Parties. However, this is not an agreement to amend the
current Fee Schedule in any way. Any changes to the schedule of Fees can only be
made in writing signed by both Parties. 5.3.Payment of transaction fees.
Monument Mortgage shall submit to Sollen within twenty (20) days after each
calendar month, a transaction report setting forth at least the following
information: (a) the number of loans closed, which were generated through PTS
and/or any other interface using the Application Solution; (b) the amount of
transaction fees due thereon. An officer of Monument Mortgage shall certify such
report as correct. The transaction fees

3

--------------------------------------------------------------------------------

for the previous calendar month are due and payable upon the submission of each
transaction report. All payments due hereunder shall be deemed received when
funds are credited to Sollen's bank account and shall be payable by check or
wire transfer. Failure to make a payment when due shall be considered an Event
of Default.

5.4.Taxes. Each party is responsible for the payment of their own taxes, however
designated, which are levied or imposed by reason of the transactions
contemplated by this Agreement. 5.5.Records. Monument Mortgage shall keep
accurate records (together with supporting documentation) of transactions closed
using the Application Solution, appropriate to determine the amount of fees due
to Sollen. Such records shall be retained for at least three (3) years following
the end of the reporting period to which they relate. They shall be available
during normal business hours for examination by an accountant selected by
Sollen, for the sole purpose of verifying reports and payments hereunder. In
conducting examinations pursuant to this paragraph, Sollen's accountant shall
have access to all records that Sollen reasonably believes to be relevant to the
calculation of transaction fees. Such examination by Sollen's accountant shall
be at Sollen's expense, except that if such examination shows an underreporting
or underpayment in excess of five percent (5%) for any twelve (12) month period,
then Monument Mortgage shall pay the cost of such examination as well as any
additional sum that would have been payable to Sollen had Monument Mortgage
reported correctly, plus interest on said sum at the rate of one and one half
per cent (11/2%) per month or at the rate of the maximum legally allowed
interest rate if it is less than one and one half per cent.

    6.  No Transfer  

    Under no circumstances shall Monument Mortgage sell, license, publish, or
otherwise transfer to a third party the Application Solution or any copy
thereof, in whole or in part without Sollen's prior written consent.

    7.  Confidential Information  

    In the performance of this Agreement, each Party may have access to
confidential, proprietary or trade secret information owned or provided by the
other Party relating to the Application Solution, software computer programs,
object code, source code, marketing plans, business plans, financial
information, specifications, flow charts and other data ("Confidential
Information"). All Confidential Information supplied by one Party to another
pursuant to this Agreement shall remain the exclusive property of the disclosing
Party. The receiving Party shall use such confidential information only for the
purposes of this Agreement and shall not copy, disclose, convey or transfer any
of the Confidential Information or any part thereof to any third party. Each
Party will implement adequate procedures with its employees or other persons who
have access to the Confidential Information to satisfy their obligations under
this Agreement. Neither Party shall have any obligation with respect to
Confidential Information which: (i) is or becomes generally known to the public
by any means other than a breach of the obligations of a receiving Party;
(ii) was previously known to the receiving Party or rightly received by a
receiving Party from a third party without any obligation of confidentiality; or
(iii) can be shown by contemporaneous written records to have been independently
developed by the receiving Party. Monument Mortgage acknowledges that the
Application Solution contains proprietary information, including trade secrets,
know-how and confidential information, that is the exclusive property of Sollen.

    8.  Use and Training  

    Monument Mortgage shall limit the use of the Application Solution to its
employees who have been appropriately trained. Following the installation and
acceptance as defined in Section 4.4, upon request of Monument Mortgage, Sollen
shall provide, at a mutually convenient time, a training program at Monument
Mortgage's site or at a mutually agreed upon site. Monument Mortgage shall pay
Sollen for reasonable Training Expenses ("Training Expenses"). The Training
Expenses shall

4

--------------------------------------------------------------------------------

include reasonable travel, meals, accommodation and miscellaneous charges and
are due and payable upon delivery of an invoice to Monument Mortgage.

    9.  Warranty  

    SOLLEN WARRANTS THAT FOR A PERIOD OF THIRTY (30) DAYS FROM THE DATE OF
ACCEPTANCE THE APPLICATION SOLUTION SHALL COMPLY IN ALL MATERIAL RESPECTS WITH
THE SPECIFICATIONS SET FORTH IN EXHIBIT A TO THIS AGREEMENT. SOLLEN WARRANTS
THAT THEREAFTER, THE APPLICATION SOLUTION SHALL CONTINUE TO PERFORM AS ACCEPTED.
SOLLEN DOES NOT EXTEND ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER WARRANTY WITH RESPECT TO THE QUALITY, ACCURACY
OR FREEDOM FROM ERROR OF THE OPERATION, USE AND FUNCTION OF THE APPLICATION
SOLUTION.

    10.  Liability  

    NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION,
LOST PROFITS) RELATED TO THIS AGREEMENT OR RESULTING FROM MONUMENT MORTGAGE'S
USE, RESULTS OF USE, OR INABILITY TO USE THE SOLLEN TECHNOLOGIES APPLICATION
SOLUTION, ARISING FROM ANY CAUSE OF ACTION WHATSOEVER, INCLUDING CONTRACT,
WARRANTY, STRICT LIABILITY, OR NEGLIGENCE, EVEN IF THE PARTY HAS BEEN NOTIFIED
OF THE POSSIBILITY OF SUCH DAMAGES. IN THE EVENT OF TERMINATION OF THIS
AGREEMENT FOR WHATEVER REASON, MONUMENT MORTGAGE AGREES THAT THE AGGREGATE
LIABILITY OF SOLLEN ARISING FROM OR RELATING TO THIS AGREEMENT SHALL NOT EXCEED
THE AMOUNT OF THE INITIAL LICENSE FEE AND DEVELOPMENT FEES EFFECTIVELY PAID BY
MONUMENT MORTGAGE UNDER THIS AGREEMENT PRIOR TO ACCEPTANCE.

    Monument Mortgage acknowledges that data input (including, without
limitation, lender specific guidelines, pricing, rates or any other related
information or data), inspection and management is subject to the likelihood of
human and machine errors, omissions, delays, and losses, including inadvertent
loss of data or damage to media that may give rise to loss or damage. Sollen
shall not be liable for any such errors, omissions, delays, or losses, unless
such errors, omissions, delays, or losses are caused by the gross negligence or
the intentional acts of Sollen.

    Monument Mortgage is responsible for adopting reasonable measures to limit
the impact of such problems, including backing up data and adopting procedures
to ensure the accuracy of input data; examining and confirming results prior to
use; and adopting procedures to identify and correct errors and omissions,
replace lost or damaged media, and reconstruct data. Monument Mortgage is also
solely responsible for complying with all local, state, and federal laws
pertaining to the use and disclosure of any data.

    11.  Indemnification  

    Each Party to this Agreement shall indemnify and hold harmless the other
Party for any liability, damages, causes of action, or claims arising from or
relating to the failure by the other Party to acquire, maintain, or comply with
any and all third party licenses for software necessary for operation of the
Application Solution.

    12.  Notice and Opportunity to Cure  

12.1Notice. Upon the occurrence of an Event of Default, a Party shall deliver to
the defaulting Party a Notice of Intent to Terminate that identifies in detail
the Event of Default. If the Event of Default remains uncured for thirty
(30) calendar days, the Party may terminate this Agreement and the license
granted herein by delivering to the defaulting Party a Notice of Termination
that takes effect immediately.

5

--------------------------------------------------------------------------------

12.2Procedure Upon Termination. Within fifteen (15) days after termination of
the license, Monument Mortgage shall return to Sollen, at Monument Mortgage's
expense if terminated by Monument Mortgage or default of Monument Mortgage, the
Application Solution and all copies thereof, and deliver to Sollen a
certification, in writing signed by an officer of Monument Mortgage, that all
copies of any part of the Application Solution have been returned, all copies
deleted or destroyed, and its use discontinued.

    13.  Assignment  

    Neither Party may assign this Agreement or any rights or obligations
hereunder, whether by operation of law or otherwise, without the prior written
consent of the other Party. Notwithstanding the foregoing, either Party shall
have the right to assign this Agreement in connection with the merger or
acquisition of such Party or the sale of all or substantially all of its assets
related to this Agreement without such consent. Subject to the foregoing, this
Agreement will bind and inure to the benefit of the Parties, their respective
successors and permitted assigns. Any assignment in violation of this Section 13
shall be null and void.

    14.  Force Majeure  

    Neither Party shall be in default or otherwise liable for any delay in or
failure of its performance under this Agreement if such delay or failure arises
by any reason beyond its reasonable control, including any act of God, any acts
of the common enemy, the elements, earthquakes, floods, fires, epidemics, riots,
failures or delay in transportation or communications, or any act or failure to
act by the other Party or such other Party's employees, agents or contractors;
provided, however, that lack of funds shall not be deemed to be a reason beyond
a Party's reasonable control. The Parties will promptly inform and consult with
each other as to any of the above causes that in their judgment may or could be
the cause of a delay in the performance of this Agreement.

    15.  Notices  

    All notices under this Agreement are to be delivered by (i) depositing the
notice in the mail, using registered mail, return receipt requested, addressed
to the address below or to any other address as the Party may designate by
providing notice, (ii) faxing the notice by using the telephone number set forth
below or any other telephone number as the Party may designate by providing
notice, followed by depositing the notice in the mail as outlined in (i) above,
(iii) overnight delivery service addressed to the address below or to any other
address as the Party may designate by providing notice, or (iv) hand delivery to
the individual designated below or to any other individual as the Party may
designate by providing notice. The notice shall be deemed delivered (i) if by
registered mail, four (4) days after the notice's deposit in the mail, (ii) if
by telecopy, on the date the notice is delivered, (iii) if by overnight delivery
service, on the day of delivery, and (iv) if by hand delivery, on the date of
hand delivery.

SOLLEN:

Sollen Technologies, LLC
6009 Beltline Road, Suite 100
Dallas, Texas 75240
Attention: Larry Huff, Executive Vice President
Fax No.: (972) 960-7202

MONUMENT MORTGAGE:

Monument Mortgage, Inc.
2527 Camino Ramon, Suite 200
San Ramon, CA 94583
Attention: Rob Katz, CTO
With a Copy to: Corporate Counsel

6

--------------------------------------------------------------------------------



    16.  General Provisions  

    16.1.   Complete Agreement. The Parties agree that this Agreement with its
exhibits is the complete and exclusive statement of the agreement between the
Parties, which supersedes and merges all prior proposals, understandings and all
other agreements, oral or written, between the Parties relating to the
Agreement's subject matter.     16.2.   Amendment. This Agreement may not be
modified, altered or amended except by a written instrument duly executed by
both Parties.     16.3.   Waiver. The waiver or failure of either Party to
exercise in any respect any right provided for in this Agreement shall not be
deemed a waiver of any further right under this Agreement.     16.4.  
Severability. If any provision of this Agreement is invalid, illegal or
unenforceable under any applicable statute or rule of law, it is to that extent
to be deemed omitted. The remainder of the Agreement shall be valid and
enforceable to the maximum extent possible.     16.5.   Governing Law. The laws
of the State of Texas, other than the conflict of law provisions thereof,
hereunder shall govern this Agreement and its performance.     16.6.   Forum.
Any legal proceedings arising under this Agreement shall be instituted only in
the courts of the State of Texas, Dallas County.     16.7.   Independent
Parties. Nothing contained in this Agreement shall be construed as creating a
joint venture, partnership, agent or employment relationship between Monument
Mortgage and Sollen.     16.8.   Headings. The headings in this Agreement are
for convenience or reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.     16.9.   Read and
Understood. Each Party acknowledges that it has read and understands this
Agreement and agrees to be bound by its terms.

AGREED:

      SOLLEN TECHNOLOGIES, INC.   MONUMENT MORTGAGE, INC.
Signature
 
Signature
Name
 
Name
Title
 
Title
Date
 
Date

7

--------------------------------------------------------------------------------




EXHIBIT A


SOLLEN TECHNOLOGIES APPLICATION SOLUTION DESCRIPTION

    Monument Mortgage sends Sollen an electronic rate sheet containing interest
rate and fee combinations for multiple loan products, with a frequency
determined at Monument Mortgage's sole discretion. The file is transferred from
Monument to Sollen using an FTP agent provided by Sollen. Although the specific
technical requirements for the file format to be used may change, the system
will always accept a MS Excel spreadsheet.

    The base rates are received by Sollen and applied to the Application
Solution. Monument Mortgage agrees to give Sollen advance notice of any change
in the rate sheet format, and Monument Mortgage understands and agrees that
Sollen needs at least 72 hours to modify the software to adapt to the changed
Monument Mortgage rate sheet format.

    Sollen is not responsible for the accuracy of the data contained in the rate
sheets received from Monument Mortgage. Monument Mortgage is solely responsible
for the accuracy of these rates and should have appropriate procedures in place
for verification and correction.

    Monument Mortgage will provide Sollen with detailed product guidelines that
clearly include loan program eligibility and pricing adjustments. The
Application Solution has two primary roles:

1.Screen various factors of a loan file against the eligibility rules programmed
into the system to determine which loan products are not disqualified based on
those rules; and

2.For eligible products, accurately calculate the loan rate and fee combinations
by applying the appropriate pricing adjustments, as specified in the product
guidelines, based on the various factors of the loan file.


    The eligibility and pricing adjustment rules will be programmed by Sollen
and/or Monument Mortgage using a guideline editing software tool provided by
Sollen. Sollen is not responsible for the accuracy of the eligibility and
pricing adjustment rules received from Monument Mortgage. Monument Mortgage is
solely responsible for the accuracy of these rules and should have appropriate
procedures in place for verification and correction. Sollen is responsible for
the accuracy of the Application Solution's execution of determining product
eligibility and adjusted pricing based on the rules provided by Monument
Mortgage.

    Sollen has delivered the user interface of the single lender version of the
Sollen Suite software that interacts with the Product and Pricing Engine. The
Sollen Suite software will allow Monument Mortgage to manage the program
disqualifiers and guidelines, the pricing guidelines and the mortgage insurance
guidelines.

    Sollen will deliver a set of data structures and procedures interfacing with
the Calyx PTS server. Sollen will also deliver a set of data structures
interfacing with the Monument Mortgage wholesale website.

    Sollen will allow Monument Mortgage access to Sollen's Product and Pricing
Engine via the Internet for purposes of operating the transactions for Calyx's
PTS initiative. In addition, Sollen will allow Monument Mortgage access to
Sollen's Product and Pricing Engine via the Internet for purposes of operating
the transactions for Monument Mortgage's wholesale web site initiative.

8

--------------------------------------------------------------------------------

THIRD PARTY SOFTWARE REQUIREMENTS

    All Third Party Software, Third Party Software Licenses and hardware
installed at Monument Mortgage's site that is necessary for the use of the
Sollen Application Solution shall be provided and maintained by Monument
Mortgage, including but not limited to:

•Microsoft Windows 98 and/or NT 4.0 Server or workstation or other necessary
Microsoft operating systems.

•Whatever other Microsoft base applications may be required for adequate
functionality.

    Sollen shall obtain and maintain the required Microsoft SQL Server 7.0
Software, with proper Internet license, ("Licensed Server Software"), as well as
a server to run the Licensed Server Software, in the following or substantially
equivalent configuration ("Sollen Server"):

•Server type: Dell PowerEdge TM 2450 Server;

•Processor: Dual 933 Mhz PIII CPU's—256 Kb cache;

•RAM memory: 1 Gb RAM;

•Hard Disk: 3x 9 Gb, 10 K SCSI Hard drives—single channel Raid 5.

    Should the traffic (number of "hits") on the Sollen Server attributed to
Monument Mortgage customers constitute 80% or more of the total traffic on the
Sollen Server, and should the total traffic represent 80% or more of the total
capacity of the Sollen Server during a period of five consecutive business days,
then Monument Mortgage shall obtain and maintain an additional copy of the
Licensed Server Software ("Monument's Licensed Server Software"). Sollen shall
obtain and maintain an additional server, in the same or substantially
equivalent configuration as the first Sollen Server to run Monument's Licensed
Server Software.

9

--------------------------------------------------------------------------------




EXHIBIT B

FEE SCHEDULE


Fee


--------------------------------------------------------------------------------

  Subject

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  Payment terms

--------------------------------------------------------------------------------

  Due date

--------------------------------------------------------------------------------

Initial Fee   Application Solution comprising Sollen Suite, Pricing Engine and
interface to Calyx PTS   $30,000   Two installments of $15,000   First
installment due upon signature of the Agreement, and the second installment is
due within 45 days of signature of Agreement Development Fee   Development of
interface to the Monument Mortgage wholesale web site   $5,000   Two
installments of $2,500   First installment due upon signature of Agreement,
second installment due upon delivery and acceptance within Q1—2001. Transaction
Fee   Fee per transaction using the Application Solution   $5 per closed loan  
Minimum of $1,500 per month   Last calendar day of each month

--------------------------------------------------------------------------------

    NOTES:

1.1.Interface Development Fee. This amount covers the cost of delivering a
stored procedure interface to Monument Mortgage to access the Sollen pricing
engine in substantially the same way PTS does.

1.2.Transaction Fees. These transaction fees are due on the last calendar day of
each month on any closed loans generated through PTS and/or any other interface
using the Application Solution. Monument Mortgage agrees to pay to Sollen the
transaction fee of $5 per closed loan or $1,500 dollars, whichever is greater,
on a monthly basis.

1.3.Other Fees. Sollen has waived the initial program and pricing set-up fee it
customarily charges for the set-up of every loan program (guidelines and pricing
adjustments), as Sollen has already completed and enabled this part for Monument
Mortgage. Monument Mortgage shall be solely responsible for editing and
maintaining the current database. If Sollen is asked to do so for Monument
Mortgage, additional fees will be charged. For Monument Mortgage requested
customer work, Sollen shall charge its standard fee of $125 per hour, and for
any training provided under this Agreement, Sollen shall charge $75 per hour.

10

--------------------------------------------------------------------------------





QuickLinks


APPLICATION SOLUTION LICENSE AGREEMENT
AGREEMENT

EXHIBIT A



EXHIBIT B FEE SCHEDULE
